Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent. 

Detailed Action

1.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the current provisions.

Reissue application 15/266,593 is a reissue of patent application 13/307564, filed 11/30/2011, now US 9,373,110 (issue date 06/21/2016) and having 3 RCE-type filings therein claims foreign priority to JP2010-273189, filed 12/08/2010.

This is a broadening continuation reissue application.

The reissue application is timely filed based on reissue application 15/266,593 file date which is within two years from the grant of the original patent (06/21/2016). 

The assignee of record is FeliCa Networks, Inc.  The inventors are Sekiya, Kimura, and Waki.  


2.	This action is responsive to communications:  Amendments and Response filed on 02/07/2022.
 
Oath / Declaration
3.	The reissue oath/declaration filed with this application is defective because the identified "error" is not an appropriate error.  The error statement on page 2 of Reissue Application Declaration by the Assignee states the intent to broaden the limitations of original claim 1 by deleting “authenticated by the authentication unit” from the limitation "a data identifying unit" in new claim 10.  In fact, a limitation reciting an authenticating on the basis of authentication information remains in new claim 10.  

35 U.S.C. 251
4.	Claims 1-10 are rejected as being based upon a defective reissue under 35 U.S.C. 251  as set forth above. See 37 CFR 1.175.
Applicant is required to resubmit amended claims or alter the error statement to fit the situation.   A substitute declaration is required with a proper error statement.

Litigation

6.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more processors configured to: control storage of a number of data items…access an application program that executes a service related to the first communication using the data item; control the second communication with the mobile electronic device; authenticate the mobile electronic device; identify from among the number of stored data items a respective data item for the user of the mobile electronic device…a respective data item…; and execute, on the basis of (i) application program 
“one or more processors further configured to send…a copy of the data item stored int eh storage area and identify the respective identified data item…” in claim 5.
“the information processing apparatus configured to control storage of an application program that executes a service…to control the second communication in claim 8 
 “a first information processing apparatus configured to authenticate the mobile electronic device” and  “a second information processing apparatus configured to control storage of an application program…and further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item…and execute on the basis of identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication…and the respective identified data item, the application program corresponding to the application program identification information” in claim 9.
“an information processing apparatus configured to:  control storage of a number of data items…access an application program that executes a service…control the second communication…authenticate the mobile electronic device…identify from among the number of stored data items a respective data item for the user of the mobile electronic device…execute on the basis of application program identification information…the respective identified data item…the application program corresponding to the application program identification information” as in claim 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Additionally, claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, and 7-10 have been amended to recite wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user.  
However, the portion of the limitation reciting, the user data item for authenticating a user appears to have been conflated with the user data item that is associated with authentication information (the secure ID) of the mobile terminal device that is sent from the mobile terminal device via a communication unit.  See column 7, lines 25-33.  See also column 11, lines 39-44 which states that since the user data items are managed using the secure id, the security of user data items can be sufficiently ensured. In other words, authenticating indicia is not the same as the claimed “user data item” which is 
Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for incorporating the deficiencies of their base claim 1 from which they depend.

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 7-10 have been amended to recite wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user.  However, the portion of the limitation reciting, the user data item for authenticating a user appears to have been conflated with the user data item that is associated with authentication information (the secure ID) of the mobile terminal device that is sent from the mobile terminal device via a communication unit.  See column 7, 
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for incorporating the deficiencies of their base claim 1 from which they depend.
35 USC 103(a) REJECTION
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent application 20020128977 to Nambiar et al. in view of US 8,046,256 to Chien et al., US 10,102,518 B2 to Arthur et al., and Charrat et al., US 8,744,347 B2, 06/03/2014.

1. (original) An information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, said information processing apparatus comprising:
 ‘8977, FIG. 1: [0034, 0042] User at mobile electronic device; first communication non-contact near field communication between smart card and smart card reader 12 attached to mobile device, 14;  second communication via network 50.

one or more memories for storing data; one or more processors for executing instructions of non-transitory computer-readable media, wherein the one or more processors are configured to:  control storage of a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device;  
 ‘8977, [0009, 0029, 0048], digital wallet database.  See also figure 1 and page 3 disclosing storing data and servers.  
access an application program that executes a service related to the first communication using the data item;
‘8977, FIG. 3 and [0051], See host system 202.  Host system server 206a initiates authentication (application program executes) of the user by requesting that the user 1 insert his or her smart card 14 into the smart card reader 12 and enter the proper PIN (STEP 521).  (PIN is related to first communication using the data item).   This element is interpreted under 35 USC 112 6th/(f) as the specially programmed processor described in the specification with respect to the applet management modules.

control the second communication with the mobile electronic device;
 ‘8977, communication via network 50 between Host computer system and user mobile device. 

authenticate the mobile electronic device;‘8977, FIG. 3 Host System Authentication Server 206a and paragraph [0020].
authenticate the mobile electronic device.  
Arthur discloses authenticate the mobile device and the mobile electronic device authenticated on the basis of authentication information sent from the mobile electronic device  See column 25, lines 15-30 and column 28, lines 58-67 where Arthur discloses authenticating the mobile device in connection with an identity credential or other information for authenticating the device.  The requests 1805 and 1810 from devices 324 and 1810 can include identity credentials or other information for authenticating the device.  Arthur discloses that the mobile device can send an authorization request via the service provider network to the mobile wallet server and/or acquirer system.  The requests can include identity credentials or other information for authenticating or verifying the users and/or devices by any or all of the elements of the system.  See column 28, lines 10-column 29, line 16.  This element is interpreted under 35 USC 112 6th/(f) as the server with the algorithm described in the specification with respect to the authentication server.
	It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the authentication in Nambier with the mobile device authentication disclosed by Arthur and the results would have been predictable because it was well known at the time of the invention to ensure 

identify from among the number of stored data items a respective data item for the user of the mobile electronic device, in which the respective identified data item is used by the application program; and 
‘8977, FIG. 3, stored data items in Host system wallet server 206b; [0029], wallet server at host (or merchant) is a database of user specific data.   [0051] FIG. 3 further illustrates the processes of the present invention utilizing user profiled information and the generation of a secondary transaction number in addition to the authentication processes previously described.  In this exemplary embodiment, when the user 1 is browsing the merchant's online website 202 the code string on the merchant's server detects the host system 200 smart card reader software on the user system 10 which triggers the appearance of the smart card payments button 220 on the user's shopping browser 11 (STEP 520).  The host system server 206a initiates authentication of the user by requesting that the user 1 insert his or her smart card 14 into the smart card reader 12 and enter the proper PIN (STEP 521).  Upon authentication, the host system authentication server 206a passes a security cookie to the user system 10 (STEP 522).  A digital certificate is then matched to the user's primary transaction account number, which is then transmitted to the wallet server 206b (STEP 523).  Data contained in the security cookie is then passed from the user system 10 to the host wallet server 206b (STEP 524).  This element is interpreted under 35 USC 112 6th/(f) as the specially programmed processor described as part of the data management module in the specification in which the module identifies the user data item.
As stated above, although Nambier discloses authenticating the user, Arthur discloses authenticating the mobile device in connection with an identity credential or other information for authenticating the device.  The requests 1805 and 1810 from devices 324 and 1810 can include identity credentials or other information for authenticating the device.  
Following authentication, Nambier discloses, in return, the wallet server 206b presents various options to the user, such as whether to use existing data, update data, add data, etc., in order to complete the transaction with the merchant 100 (STEP 525).  Similarly, Arthur discloses the mobile wallet server can be adapted to authenticate the mobile device 324 based on the response 1020. In response to authenticating of the mobile device, the mobile wallet server 335 can download the mobile wallet or other data 1025 to the mobile device.  See figures 10-12 (elements 1020, 1135) column 25, lines 15-30 and column 28, lines 58-67.  It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the user of a mobile device authentication in Nambier with the mobile device authentication disclosed by Arthur and the results would have been predictable because it was well known at the time of the invention to ensure access to a network, 
User 1 selects the options on the wallet (STEP 526) and the primary transaction account number is transmitted to the secondary transaction number (STN) server 206c, such as the Private Payments.TM. system utilized by American Express.RTM.  (STEP 527).  The STN server 206c generates a STN and associates this number with the primary transaction account number.  The STN may be a single or limited use number that, as mentioned before, may be tailored to a specific merchant, dollar amount, expiration date, etc. The STN and expiration date (and other data if desired) are then returned to the host wallet server 206b (STEP 528).  The host wallet server 206b then automatically completes the merchant payment and shipping fields with the appropriate data from a user profile database (e.g., digital wallet), with the STN being transmitted to the merchant instead of the user's primary charge account.  If the transaction is successful, the merchant 100 returns the confirmation page to the host (STEP 530) and this confirmation page is then presented to the user 1, thus completing a microchip-enabled online payment and transaction. 

execute, on the basis of (i) application program identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the application program identification information, 
This element is interpreted under 35 USC 112 6th/(f) as the server with the algorithm described in the specification with respect to the various modules (i.e. data management and applet management modules) used in the servers.
‘8977  See paragraph supra.  Application program identification information that is used with the respective identified data item for identifying the application program that executes the service (data from wallet, service to merchant for processing secure transaction.  [0048], …the host system 200 may authenticate the user 1 and complete the transaction for the user 1 by providing all or part of the transaction information requested by the merchant 100 from the host system wallet.  In accordance with another embodiment of this invention, the transaction information may be provided by an entity other than the host system, such as the user 1, the merchant or third-party wallet systems.  As such, the host system 200 may be called upon by the merchant 100 to either (1) authenticate a user 1 who has provided all necessary transaction information (e.g., payment and delivery information) to the merchant, or (2) to both authenticate the user 1 and provide payment information in the form of the user's account number or a temporary transaction number (STN).  For example, to authenticate the user 1, the merchant 100 may prompt the user 1 insert the user's smart card 14 into a smart card reader 12.  When the user 1 inserts the smart card 14 into the smart card reader 12, authenticating data (e.g., a digital certificate and a signed challenge string) is passed to the merchant 100.  The merchant receives this authentication information from the user 1.  The authentication information is tagged with a transaction identifier (e.g., session cookie, transaction code, etc.) so that the merchant 100 is able to associate the transaction information provided by the user 1 (or 

‘8977, [0049] In an exemplary embodiment, after authentication, the host system 200 generates a secondary transaction number (STN) for the particular amount of the transaction.  In an exemplary embodiment, the digital wallet server 206b accesses a STN server 206c, which generates a secondary transaction number and associates that number with the user's 1 primary transaction account number.  The digital wallet retrieves this STN, which may be a single or limited use transaction number.  In other embodiments, other host system servers may access the STN server 206c.  The STN may be limited for use with a particular merchant, limited to a particular expiration date and/or may be tailored to other transaction-specific, merchant-specific, or user-specific criteria.  In an exemplary embodiment, the STN and the user's primary account have the 
complies with a standardized format such that a host system 200 using a sixteen-digit format will generally use four spaced sets of numbers, as represented by the number "0000 0000 0000 0000." The first five to seven digits are reserved for processing purposes and identify the issuing bank, card type, etc. In this example, the last sixteenth digit is used as a check sum for the sixteen-digit number.  The intermediary eight-to-ten digits are used to identify the user 1.  The present invention contemplates the use of other numbers, indicia, codes, or other security steps in addition to the use of the STN, but in an exemplary embodiment, the STN is provided to the merchant 100 to facilitate the payment for a transaction.  In other words, an exemplary embodiment of the present invention, inter alia, eliminates the need to transmit the user's 1 actual transaction card number over the internet. 

[0050] In an exemplary embodiment, the host system 200 then sends and retrieves the HTML pages requested by the merchant website 102 to complete the transaction for the user 1... these fields may be completed automatically using the user-specific information in the user's digital wallet and the newly generated STN in place of the user's primary charge account number.  Upon completion of the merchant 100 payment and delivery fields, the user 1 is then presented with the merchant's payment response (e.g., "transaction complete") via the user's 1 shopping window 15.  

in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user.  ‘8977, See FIG. 1, communication between user smart card, mobile electronic device [0034, 0042], and smart card reader.  Nambiar discloses that the user-profiled information may be stored on the user’s smart card OR on the user system 10.  Nambiar’s system contemplates manual completion of merchant transaction fields, digital wallet stored on a user’s personal computer, the merchant system or any third-party digital wallet system.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not provide the user data item.  As in paragraph [0029], the user need only enter a PIN at the smart card reader to unlock a digital wallet maintained on the user system or host system wallet server.  In this embodiment, the external device is not providing the user 
in which the application program identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus, 
Nambiar discloses invoking execution of an application program.  See for example the disclosure of an application server 206 (see FIG. 1) (Application Server 206) & figure 3 where a STN server 206c such as the Private Payments.TM. system used by American Express are sent to the execution unit.  See also paragraphs [0043]-[0051].  Nambiar additionally discloses that the user-profiled information may be stored on the user’s smart card OR on the user system 10.  Nambier’s system contemplates manual completion of merchant transaction fields or a digital wallet stored on a user’s personal computer.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not have access to a user data item.  As in paragraph [0029], the user need only enter a PIN at the smart card reader to unlock a digital wallet maintained on the user system or host system wallet server.  
To the extent that Nambiar does not explicitly state that the “application program identification information used to invoke execution of the application program by the execution unit is sent from the external device by way of the mobile electronic device to the information processing apparatus”, Charrat discloses this feature.  Charrat discloses it was well known in the art at the time of the invention to use Application Protocol Data Unit (APDU) commands received via the contactless data transmission channel as a means for routing incoming data.  See column 3, lines 47-56.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Charrat’s teachings of sending an APDU command including the application program identification information from the external device within the system of Nambiar in order to efficiently and properly route incoming data.  See columns 12-13.

in which said information processing apparatus enables (i) execution of the application program based on the application program identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
‘8977, [0045]…The essence of the two-factor authentication is combining something you have (i.e., an authentication instrument) with something known (i.e., a user-specific identification signature).  The first factor includes the transmission of a digital certificate stored on the smart card 14 from the user system 10 to the host system 200.  In an exemplary embodiment, each smart card 14 possesses a digital certificate that is unique to that particular smart card 14.  With this certificate, the host system 200 

The extent of a teaching of a communication log / transaction log is found at US 9,373110, 11: 55-65:
Furthermore, in existing systems, it is difficult to totally manage the logs (the transaction logs) of near field communication performed by the mobile terminal devices 11.  However, in the above-described configuration, the transaction log is equivalent to the log of communication between the reader/writer 12 and the SA server 14.  Thus, the SA server 14 can easily manage all of the transaction logs.  In this way, the SA server 14 can recognize which services are used by which users of the mobile terminal devices 11.  Accordingly, for example, a service that further suits the user's preference can be provided. 


‘8977 does not expressly describe a communication log of communication between said information processing apparatus and the external device, but does suggest [0011] a session cookie or transaction code.  Alternately, [0046] describes various data retained in a user profile data in a digital wallet.  It would be obvious that user profile data in a digital wallet located remote from a mobile phone and card reader would store services used by the users of a mobile device.  

US 8,046,256 at 14: 48-50 more explicitly describes a transaction log database.  “This association between the transaction details, the participant transaction card account and the participant loyalty account facilitate customer service features that are common with transaction card use…  US 8,046,256 (09834478) is incorporated by reference by ‘8977 at [0030].  
It would be obvious to combine any exemplary features disclosed in the ‘8977 specification to arrive at an improved authentication and transaction system in order to track commercial transactions, to preserve an accurate account of user specific data and to prevent fraud. 

2.     The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent from a providing apparatus that provides content to the mobile electronic device and that is authenticated by the mobile electronic device via the mobile electronic device.
‘8977,  [0009, 0048], data item stored in the storage area for the user of the mobile electronic device (digital wallet stored at host or merchant or at user).  Request from host to authenticate for merchant.  Host provides content to mobile electronic device.  [0051], The host system server 206a initiates authentication of the user by requesting that the user 1 insert his or her smart card 14 into the smart card reader 12 and enter the proper PIN (STEP 521).  Upon authentication, the host system authentication server 206a passes a security cookie to the user system 10 (STEP 522) (provide content to mobile electronic device / authenticated).  A digital certificate is then matched to the user's primary transaction account number, which is then transmitted to the wallet server 206b (STEP 523).  Data contained in the security cookie is then passed from the user system 10 to the host wallet server 206b (STEP 524).  In return, the wallet server 206b presents various options to the user, such as whether to use existing data, update data, add data, etc., in order to complete the transaction with the merchant 100 (STEP 525).  User 1 selects the options on the wallet (STEP 526) and the primary transaction account number is transmitted to the secondary transaction number (STN) server 206c, such as the Private Payments.TM.  system utilized by American Express.RTM.  (STEP 527).  The STN server 206c generates a STN and associates this number with the primary transaction account number.  The STN may be a single or limited use number that, as mentioned before, may be tailored to a specific merchant, dollar amount, expiration date, etc. The STN and expiration date (and other data if desired) are then 

3.	 The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent directly from a providing apparatus that provides content to the mobile electronic device and that is authenticated by the mobile electronic device.
See discussion supra including data item stored in digital wallet.  

4.     The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to authenticate a providing apparatus that provides content to the mobile electronic device, and identify the respective identified data item stored in the storage area for the user of the mobile electronic device in response to a request sent from the providing apparatus authenticated by the authentication unit.
‘8977, [0026-0027], authentication unit authenticates; [0046], digital wallet used to identify data item stored in storage area for the user of the mobile electronic device; [0051] & FIG. 3, host system server 206a initiates authentication of the user by requesting…Upon authentication, the host system authentication server 206a passes a security cookie to the user system 10 (STEP 522).

5.     The information processing apparatus according to Claim 1, wherein the one or more processors are further configured to send, to the mobile electronic device, a copy of the data item stored in the storage area of the data storage unit for the user of the mobile electronic device that has been authenticated, and identifies the respective identified data item in response to a request sent from a communication partner of the first communication performed by the mobile electronic device as a result of emulation of the application program for executing the service related to the first communication in the mobile electronic device.
‘8977, [0036], communication; [0039], as a result of the smart card and reader functionality the application program for executing service (online commerce) is invoked.  [0042], During a telephone ordering process, for example, the user 1 communicates authenticating information over a wired or wireless network by communicating the microchip-enabled device with the telephone directly or a microchip reader attached to (or in communication with) the telephone.  Authenticating data is transmitted over the telephone network to the merchant and redirected or routed to the host system 200 for authentication.  This communication of authenticating information from the microchip-enabled device, such as a smart card, to the host system 200 facilitates the authentication process herein described. 


6. The information processing apparatus according to claim 1, wherein the respective identified data item includes time information.  ‘8977, [0049], In an exemplary embodiment, the digital wallet server 206b accesses a STN server 206c, 
Further, Arthur discloses that information related to a transaction can include time and date information.  See column 25, lines 53-59.  
	It would have been obvious to a skilled artisan at the time of the invention to have substituted authentication in Nambier with mobile device authentication as taught by Arthur and the results would have been predictable.  Particularly, both Nambier and Arthur are related to use of a mobile device in a mobile commerce system requiring authentication of either the user, mobile device, or both.  Thus, a skilled artisan at the time of the invention would have been capable of substituting the authentication in Nambier with the mobile device authentication disclosed by Arthur and the results would have been predictable because it was well known at the time of the invention to ensure access to a network, site, or service was limited to either authorized devices or users.  Therefore, a skilled artisan would have been capable of making such a substitution.

7.  (amended) An information processing method for use in an information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the electronic device, the information processing apparatus including a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, one or more processors for accessing instructions of non-transitory computer-readable media so as to be configured to control storage of an application program that executes a service related to the first communication using the data item, and control the second communication with the mobile electronic device, the method comprising: authenticating the mobile electronic device;

authenticating the mobile electronic device;

identifying from among the number of stored data items of the data storage unit a respective data item for the user of the authenticated mobile electronic device on the basis of authentication information sent from the authenticated electronic device, in which the respective identified data item is used by the application program; 

executing, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information,

in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, and wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user,

in which the identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus;

in which said information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
‘8977,  See similar limitations addressed in claim 1 supra.

8.    (amended) A non-transitory computer readable recording medium having 
stored thereon a program comprising:

program code for causing a computer to execute a process performed in an information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, the information processing apparatus including a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, the information processing apparatus further configured to control storage of an application program that executes a service related to the first communication using the data item, and configured to control the second communication with the mobile electronic device, the process including authenticating, identifying from among the number of stored data items of the data storage unit a respective data item for the user of the authenticated mobile electronic device on the basis of authentication information sent from the authenticated electronic device in which the respective identified data item is used by the application program, wherein the authentication information is not based on data transmitted over the first communication and executing, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, and wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user, in which the identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus;
in which said information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
See similar limitations addressed in claim 1 supra.

9. (amended) An information processing system comprising:
a mobile electronic device that performs first communication which is non-contact near field communication; and

first and second information processing apparatuses for communicating with the mobile electronic device, the first and second information processing apparatuses performing second communication different from the first communication with the electronic device;

wherein the first information processing apparatus is configured to authenticate the mobile electronic device;

wherein the second information processing apparatus includes a memory configured to store a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device, and is configured to control storage of an application program that executes a service related to the first communication using the data item, a communication unit configured to perform the second communication with the mobile electronic device, and is further configured to authenticate the mobile electronic device, identify from among the number of stored data items a respective data item for the user of the mobile electronic device authenticated by the first information processing apparatus on the basis of authentication information sent by way of the mobile electronic device authenticated by the first information processing apparatus in which the respective identified data item is used by the application program wherein the authentication information is not based on data transmitted over the first communication, and configured to execute, on the basis of (i) identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent from the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the first and second information processing apparatuses, and wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user, in which the identification information used to invoke execution of the application program by the information processing apparatus is sent from the external device by way of the mobile electronic device, and 
in which said second information processing apparatus enables (i) execution of the application program based on the identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.
See similar limitations addressed in claim 1 supra.

An information processing apparatus for communicating with a mobile electronic device that performs first communication which is non-contact near field communication, the information processing apparatus performing second communication different from the first communication with the mobile electronic device, said information processing apparatus configured to:

control storage of a number of data items, in which a data item is stored in a storage area for each user who uses the mobile electronic device;

access an application program that executes a service related to the first communication using the data item;

control the second communication with the mobile electronic device;

authenticate the mobile electronic device based, at least in part, on biometic information

identify from among the number of stored data items of the data storage unit a respective data item for the user of the mobile electronic device authenticated on the basis of authentication information sent from the mobile electronic device, in which the respective identified data item is used by the application program; and

execute, on the basis of (i) application program identification information that is used with the respective identified data item for identifying the application program that executes the service related to the first communication and that is sent by way of the mobile electronic device and (ii) the respective identified data item, the application program corresponding to the application program identification information, in which the mobile electronic device is configured to perform the non-contact near field communication with an external device which is not in direct communication contact with the information processing apparatus, and wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user,
in which the application program identification information is sent from the external device by way of the mobile electronic device to the information processing apparatus, in which said information processing apparatus enables (i) execution of the application program based on the application program identification information and the respective identified data item to be performed thereat so as to provide a corresponding service related to the non-contact near field communication with the external device for use by the user of the mobile electronic device and (ii) a communication log of communication between said information processing apparatus and the external device to be provided which is indicative of a transaction log representative of non-contact near field communication performed by the mobile electronic device.

.  

Response to Arguments

35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph interpretation
16.	Applicant argues the claims are not subject to means-plus-function interpretation due to the amendments.  Examiner disagrees.  As noted above, the Examiner does not find the newly cited language to avoid the 35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph interpretation.  Particularly, Examiner finds that clearly some special programming is needed for the processor to perform the recited functions.  As noted in the rejections above, these elements are interpreted under 35 USC 112 6th/(f) as the specially programmed processor described in the specification with respect to the various modules such as the applet management modules, authentication server, and data management modules.  Since a general purpose processor is not capable of performing these functions alone, it does not denote sufficient structure as it requires special programming.  Applicant is reminded that “as originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). “Katz held that a standard microprocessor can serve as sufficient structure for ‘functions [that] can be achieved by any general purpose computer without special programming.’” EON Corp., 785 F.3d at 621, 114 USPQ2d at 1714 quoting In re Katz Interactive Call Processing Patent Litig. (Ronald A. Katz Tech. Licensing, LP v. Am. Airlines, Inc.), 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011).  “In cases involving a computer-implemented invention, we have held that the structure must be more than a general purpose computer or a microprocessor, … unless, in the rare circumstance, any general purpose computer without any special programming can perform the function.” Alfred E. Mann Found. for Scientific Research v. Cochlear Corp., 841 F.3d 1334, 1342, 123 USPQ2d 1669, 1675 (Fed. Cir. 2016)(citations omitted)
Examiner finds that an ordinary processor cannot perform the entire claimed functions noted above without special programming.  Thus, the interpretation is maintained.

Rejections over 112(a)/1st paragraph and 112(b)/2nd paragraph

17.	Additionally, claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 112(b)/second paragraph.  Claims 1, and 7-10 were amended to recite wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user.  However, the portion of the limitation reciting, the user data item for authenticating a user appears to have been conflated with the user data item that is associated with authentication information (the secure ID) of the mobile terminal device that is sent from the mobile terminal device via a communication unit.  See column 7, lines 25-33.  See also column 11, lines 39-44 which states that since the user data items are managed 

Rejections over 35 U.S.C. 103(a)

18.	Applicant argues Nambier does not disclose the amended feature of wherein the non-contact near field communication does not provide the external device with a user data item for authenticating the user.  Specifically, Applicant argues Nambiar the smart card reader to authenticate the user using the smart card.  In contrast, Applicant argues figure 7 of the ‘110 patent depicts the authentication performed by authentication server 13 is based on data originating from VSE Applet 74 and that identification of user data item used by the SA server is not based on data from the reader/writer.  Applicant argues user data items are not transmitted over the first communication in figure 7 and are instead accessed by the SA server.  
OR on the user system 10.  Nambiar’s system contemplates manual completion of merchant transaction fields, digital wallet stored on a user’s personal computer, the merchant system or any third-party digital wallet system.  See paragraph [0029].  When user-profiled information is stored on the user system, the external device does not provide the user data item.  As in paragraph [0029], the user need only enter a PIN at the smart card reader to unlock a digital wallet maintained on the user system or host system wallet server.  In this embodiment, the external device is not providing the user data item, but merely unlocking the user’s digital wallet maintained on a user system for use.  
With respect to the argument that under this embodiment, the system would not have the “first communication” recited in claim 1 because once a smart card reader is used to read smart card 14, it is provided with a user data item for authenticating the user, Examiner disagrees.  The first communication or non-contact near field communication with the smart card reader does not preclude the user data item from being provided by the user system itself.   To the extent, Applicant is alleging that Nambiar’s smart card necessarily has access to a user data item in the form of a user-specific digital certificate used to authenticate a user (as argued in prior responses), Examiner reiterates that authenticating indicia is not the same as the claimed “user data item” which is actually used by the application program.   
	In view of the above, the rejections are maintained.  


Conclusion

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

 /C.M.T./ Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                       
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992